Case 19-11292-JTD   Doc 1049-7    Filed 12/30/19     Page 1 of 7




                        EXHIBIT G

           ILT Equity and Asset Transfer Agreement
             Case 19-11292-JTD         Doc 1049-7      Filed 12/30/19      Page 2 of 7




                     EQUITY AND ASSET TRANSFER AGREEMENT

         THIS EQUITY AND ASSET TRANSFER AGREEMENT (this “Agreement”), dated as
of [●], is entered into by and among Insys Therapeutics, Inc. (“Insys”), IC Operations, LLC, Insys
Development Company, Inc., Insys Manufacturing, LLC, Insys Pharma, Inc., IPSC, LLC and IPT
355, LLC (each individually a “Debtor” and, collectively, the “Debtors”, and all of the Debtors on
and after the Effective Date, to be liquidated and dissolved upon the Dissolution Date, collectively,
the “Liquidating Debtors”), on behalf of themselves and the Liquidating Debtors, and the Insys
Liquidation Trust. The Debtors and the Insys Liquidation Trust are sometimes herein referred to
collectively as the “Parties” and each individually as a “Party”. Capitalized terms used but not
otherwise defined herein shall have the meanings given to them in the Second Amended Joint
Chapter 11 Plan of Liquidation of Insys Therapeutics, Inc. and Its Affiliated Debtors, dated
December 4, 2019 (ECF No. [●]), as confirmed by the Confirmation Order (including all exhibits
thereto, as the same may be further amended, modified or supplemented from time to time, the
“Plan”).
        WHEREAS, on June 10, 2019, the Debtors filed voluntary petitions for relief under chapter
11 of title 11 of the United States Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”) in the
United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court” and such
cases, the “Chapter 11 Cases”);
        WHEREAS, on December 4, 2019, in connection with the Chapter 11 Cases, the Debtors
filed the Plan with the Bankruptcy Court;
       WHEREAS, on [●], the Bankruptcy Court entered an order confirming the Plan (the
“Confirmation Order”);
       WHEREAS, on the date hereof, the Effective Date of the Plan occurred and in connection
therewith, the Insys Liquidation Trust was established for the benefit of holders of Non-PI General
Unsecured Claims for the purposes described in the Plan and any others more fully described in
the ILT Agreement;
        WHEREAS, the Insys Liquidation Trust shall administer, process, settle, resolve, liquidate,
satisfy, and pay (from the designated funds therefor), as applicable, Claims against the Debtors
(other than Personal Injury Claims), subject to the terms of the ILT Agreement, the Plan, and the
Confirmation Order;
         WHEREAS, the Plan provides, among other things, that in furtherance of the purpose of
the Insys Liquidation Trust, on the Effective Date, the Liquidating Debtors shall: (i) irrevocably
transfer, grant, and assign to the Insys Liquidation Trust the ILT Assets (as defined below); and
(ii) after the transfer of the ILT Assets to the Insys Liquidation Trust, Insys shall issue the Parent
Equity Interest to the Insys Liquidation Trust solely for purposes of assisting in the orderly
administration of the wind up and dissolution of the Debtors;
        WHEREAS, the transfer of the ILT Assets to the Insys Liquidation Trust is intended to
effect the complete liquidation of each of the Debtors for U.S. federal income tax purposes;
       WHEREAS, the Plan further provides, among other things, that in furtherance of the
purpose of the Insys Liquidation Trust, and subject to the ILT Agreement, the Insys Liquidation
Trust shall expressly: (i) assume all responsibility and liability for all (A) Non-PI General
Unsecured Claims against the Debtors and the Liquidating Debtors, (B) ILT Operating Expenses
            Case 19-11292-JTD         Doc 1049-7       Filed 12/30/19     Page 3 of 7




and (C) Administrative Expense Claims, Secured Claims, and Priority Claims against the Debtors
and the Liquidating Debtors and (ii) undertake to administer and pay the foregoing with the funds
designated to (A) the ILT Recovery Fund, (B) the ILT Operating Reserve, and (C) the Priority
Reserve, respectively; and
        WHEREAS, this Agreement and that certain Asset Transfer Agreement, dated as of the
date hereof, by and among the Debtors and the Victims Restitution Trust (the “VRT Asset Transfer
Agreement”) collectively provide for the transfer of all assets and liabilities of the Debtors that
have not been otherwise extinguished in connection with the Chapter 11 Cases to the Insys
Liquidation Trust or the Victims Restitution Trust, as applicable.
        NOW, THEREFORE, in consideration of the premises and the mutual covenants contained
herein, and for other good and valuable consideration, the receipt, adequacy and legal sufficiency
of which are hereby acknowledged, the Parties, intending to be legally bound, hereby agree as
follows:
       SECTION 1. Transfer of Assets. In accordance with and subject to the terms and
conditions of the Plan and the ILT Agreement, and in consideration of the rights, powers, privileges
and other benefits received by the Debtors pursuant to the Plan, the Liquidating Debtors hereby
irrevocably transfer, grant, and assign to the Insys Liquidation Trust, and the Insys Liquidation
Trust hereby receives and accepts, to the maximum extent possible under applicable law, the
following (collectively, the “ILT Assets”):
            (a)     any and all of the Debtors’ Insurance Rights (other than the Products Liability
   Insurance Rights and Products Liability Insurance Proceeds), including, to the extent any
   Insurance Company (other than a Products Liability Insurance Company) is obligated to pay
   any Non-PI General Unsecured Claim to or on behalf of one or more of the Debtors, the right
   to enforce such Insurance Company’s obligation, free and clear of all Claims, Interests, Liens,
   encumbrances, Causes of Action and liabilities of any nature whatsoever, subject to limits of
   liability for coverage of certain types of Claims under one or more Insurance Policies that may
   have been reduced by certain prepetition payments made by an Insurance Company to, or on
   behalf of, one or more of the Debtors;
           (b)     the ILT Operating Reserve, the ILT Recovery Fund, the Priority Reserve and
   the Disputed Claims Reserves with respect to Disputed Non-PI General Unsecured Claims,
   free and clear of all Claims, Interests, Liens, other encumbrances, and liabilities of any kind;
           (c)     all Claims, Causes of Action, rights of setoff or recoupment, cross-claims and
   other legal or equitable defenses regarding Claims that the Debtors or the Liquidating Debtors
   have, or would have had, under applicable law, but solely to the extent consistent with the ILT
   Agreement and the Plan; provided, however, that no such claims or rights may be asserted
   against any Released Party;
          (d)     all Assumed and Assigned Contracts (other than those including or related to
   Products Liability Insurance Policies);
           (e)     title to the Professional Fee Escrow Account;
           (f)   (A)(i) all of the books and records of the Debtors and the Liquidating Debtors,
   (ii) a copy of a database or other information as reasonably required to assist the Insys
   Liquidating Trust in identifying the Non-PI General Unsecured Claims against the Insys
   Liquidation Trust, (iii) copies of all Insurance Policies, (iv) information relating to all Claims

                                                 2
             Case 19-11292-JTD         Doc 1049-7      Filed 12/30/19     Page 4 of 7




   previously noticed, tendered, or submitted under the Insurance Policies or paid by any
   Insurance Company, and (v) any other information necessary to operate the Insys Liquidation
   Trust and preserve, secure, or obtain the benefit of the Insurance Rights; and (B) all Privileges
   held by the Debtors and the Liquidating Debtors (including the board of directors or any
   committee of the board of directors of any of the Debtors or the Liquidating Debtors), in each
   case of (A) and (B), to the extent related to the assets set forth in this Section 1; and
           (g)    any and all other assets of the Debtors and/or the Liquidating Debtors upon the
   date of formation of the Insys Liquidation Trust or to be transferred to the Insys Liquidation
   Trust pursuant to the Plan but not otherwise set forth in this Section 1, other than (A) the VRT
   Assets (as defined in the VRT Asset Transfer Agreement) and (B) any Interests held by
   Liquidating Debtors in other Liquidating Debtors, free and clear of all Claims, Interests, Liens,
   encumbrances, Causes of Action and liabilities of any nature whatsoever.
        SECTION 2. Parent Equity Issuance. Effective as of the date hereof and immediately
following the consummation of the transfers contemplated by Section 1, in accordance with and
subject to the terms and conditions of the Plan and the ILT Agreement, and in consideration of the
payment to Insys of $0.01, the receipt of which is hereby acknowledged by Insys, Insys hereby
issues the Parent Equity Interest to the Insys Liquidation Trust, which Parent Equity Interest shall
constitute the only share of common stock of Insys, representing one-hundred percent (100%) of
the capital stock thereof, from and after the date hereof. The Parties acknowledge that pursuant to
the Plan, all issued and outstanding Equity Interests of Insys that were issued and outstanding prior
to the date hereof have been deemed surrendered, cancelled and/or redeemed (the “Extinguished
Interests”). Promptly after the date hereof, Insys shall register the issuance of the Parent Equity
Interest and the Extinguished Interests on its books and records and issue to the Insys Liquidation
Trust a stock certificate representing the Parent Equity Interest.

       SECTION 3. Vesting of Assets. By this Agreement and as provided for in the
Confirmation Order and the Plan, and if applicable, pursuant to sections 1141(b) and 1141(c) of
the Bankruptcy Code, all of the ILT Assets are and shall be vested in the Insys Liquidation Trust,
and the Debtors shall have no interest in or with respect to the ILT Assets.
        SECTION 4. Assumption of Liabilities. The Insys Liquidation Trust hereby expressly:
(i) unconditionally and irrevocably assumes all responsibility and liability for all (A) Non-PI
General Unsecured Claims against the Debtors and the Liquidating Debtors, (B) ILT Operating
Expenses and (C) Administrative Expense Claims, Secured Claims, Professional Fee Claims, and
Priority Claims against the Debtors and the Liquidating Debtors and (ii) undertakes to administer
and pay the foregoing with the funds designated to (A) the ILT Recovery Fund, (B) the ILT
Operating Reserve, and (C) the Priority Reserve, respectively.
       SECTION 5. Setoff. In accordance with the Plan, and notwithstanding anything to the
contrary contained herein, for purposes of section 553 of the Bankruptcy Code, the transfer of the
ILT Assets to the Insys Liquidation Trust shall not affect the mutuality of obligations that
otherwise may have existed prior to the effectuation of such transfer.
       SECTION 6. Taxes. In accordance with the Plan, to the maximum extent permitted
pursuant to section 1146(a) of the Bankruptcy Code, the assignment or surrender of any lease or
sublease, or the delivery of any deed or other instrument of transfer under, in furtherance of, or in
connection with the Plan, including any deeds, bills of sale, or assignments, or assignments


                                                 3
            Case 19-11292-JTD         Doc 1049-7      Filed 12/30/19     Page 5 of 7




executed in connection with any disposition of assets contemplated by the Plan (including transfers
of assets to and by the Insys Liquidation Trust) shall not be subject to any document recording tax,
stamp tax, conveyance fee, intangibles or similar tax, real estate transfer tax, sales or use tax,
mortgage recording tax, or other similar tax or governmental assessment.
        SECTION 7. Governing Law. This Agreement and the rights, duties, and obligations
arising hereunder shall be governed by, and construed and enforced in accordance with, the laws
of the State of Delaware, except as otherwise provided pursuant to Section 5.7(e)(vi) of the Plan
with respect to transfers that shall be governed by the Bankruptcy Code and the other applicable
laws governing the Insurance Policies, in each case, without giving effect to the choice of law
principles that would require or permit the application of the laws of another jurisdiction.
        SECTION 8. Headings. The headings contained in this Agreement are solely for
convenience of reference and shall not affect the meaning or interpretation of this Agreement or
of any term or provision of this Agreement.
        SECTION 9. Controlling Document. In the event of any conflict between the terms and
provisions in the Plan and the terms and provisions of this Agreement, the Plan shall govern and
control.
        SECTION 10. Entire Agreement. This Agreement (including the recitals), the Plan, the
Confirmation Order and the ILT Agreement constitute the entire agreement by and among the
Parties and supersede all prior and contemporaneous agreements or understandings by and among
the Parties with respect to the subject matter of this Agreement.
        SECTION 11. Amendment and Waiver. This Agreement can be amended, supplemented
or changed, and any provision hereof can be waived, only by written instrument making specific
reference to this Agreement signed by the Party against whom enforcement of any such
amendment, supplement, modification or waiver is sought; provided, however, that this Agreement
cannot be amended in any way inconsistent with the Plan or the Confirmation Order without
further order of the Bankruptcy Court.

        SECTION 12. Binding Effect. This Agreement is being executed by the Parties and shall
be binding upon and inure to the benefit of the Parties for the uses and purposes set forth herein
and shall be effective as of the Effective Date. Nothing in this Agreement shall create or be deemed
to create any third party beneficiary rights in any person or entity not a Party.
        SECTION 13. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but such counterparts shall together
constitute but one and the same instrument. A facsimile or portable document file (PDF) signature
of any Party shall be considered to have the same binding legal effect as an original signature.
                                     [Signature pages follow]




                                                 4
          Case 19-11292-JTD         Doc 1049-7             Filed 12/30/19          Page 6 of 7




        IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered by their duly authorized representatives, all as of the Effective Date.


                                               Insys Liquidation Trust

                                               By:                                              ,
                                                         solely in its capacity as Liquidating Trustee


                                               By:
                                                         Name:
                                                         Title:


                                               Insys Therapeutics, Inc.


                                               By:
                                                         Name:
                                                         Title:


                                               IC Operations, LLC


                                               By:
                                                         Name:
                                                         Title:


                                               Insys Development Company, Inc.


                                               By:
                                                         Name:
                                                         Title:


                                               Insys Manufacturing, LLC


                                               By:
                                                         Name:
                                                         Title:




                         [Signature Page to Equity and Asset Transfer Agreement]
Case 19-11292-JTD      Doc 1049-7             Filed 12/30/19          Page 7 of 7




                                  Insys Pharma, Inc.


                                  By:
                                            Name:
                                            Title:


                                  IPSC, LLC


                                  By:
                                            Name:
                                            Title:


                                  IPT 355, LLC


                                  By:
                                            Name:
                                            Title:




            [Signature Page to Equity and Asset Transfer Agreement]
